COLLINS, J.
By counsel's sixth specification of error, the sufficiency of the evidence to support the allegations of the complaint .and the verdict is raised. There was evidence tending to show that,, during defendant’s absence in Europe, the witness Bennett was a general agent for the transaction of all her business, and that he authorized and directed plaintiff to furnish the materials .and to perform the work for the reasonable value of which the latter attempted to recover herein. On the evidence, it was manifestly .a question for the jury to determine whether or not Bennett was such general agent and directed plaintiff to paint and repair the •carriages, and on this the finding, included in the general verdict, was against defendant. What has been said disposes of the first .-assignment, — that it was error to admit the account books in evidence, because no contract with or in behalf of defendant had been shown.
Under the fifth assignment, it is argued that the trial court erred when refusing to strike out the testimony of the witness Adams as to what Bennett stated about his being an agent for defendant when plaintiff’s bill was presented. The motion to strike out was not confined to what had been said about the agency, but also as to what had been done and said about the bill. It was too broad, and .the court, for that reason, if for no other, ruled correctly. It may ..also be said that the jury were twice instructed that they could not .■find Bennett to be defendant’s agent upon any statements he had .made.
We do not find any rulings to review upon pages 6 or 17 or 42, ■mentioned in the second and third specifications of error; and certainly the testimony referred to in the fourth specification was not hurtful to defendant or helpful to plaintiff. It was of no conse- • quence either way. The case was fully and carefully submitted to the jury by the trial court, and the verdict must stand, even if it be • our opinion that, on the evidence, it should have been for defendant.
Judgment affirmed.